DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 - 10 and 12 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claims 2 - 10 and 12 - 20, Examiner notes that the independent claims define a bandage and an adhesive provided on the bandage. When the dependent claims recite the bandage comprises “a silicone patient-side adhesive with/that…” it is unclear whether Applicant intends the refer to the adhesive of the base claim or if a second adhesive is intended to be set forth. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheuing et al. (USPN 9,636,057). Scheuing et al. teach an optical sensor (Figures 3, 4A, B and the descriptions thereof) including a connector/communication interface 22, light source 14 and detector elements 16, and a multi-layered sensor pad/bandage 26, 28 including adhesive layers 36, 38. Scheuing teach that a silicone-based adhesive may be used as the patient side adhesive (column 2, lines 62 - 64). Examiner has reviewed the originally filed disclosure and find that Applicant indicates that silicone adhesive is used in their arrangement, but no particular aspects of an adhesive composition to provide the recited properties is discussed. As such, one must conclude that the specification is teaching/referring to inherent properties of the silicone adhesive. With this understanding, one of ordinary skill in the art would conclude that the silicone adhesive of Scheuing et al. would share the same material properties as ascribed to the silicone adhesive of the instant application, and set forth in claims 3 - 10 and 12 - 20, since identical materials would have common properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791